The foregoing statement and inquiry of the Court of Appeals clearly presents the one question propounded, that is, Has the presumption of regularity in the passage of the bill as to matters not required to affirmatively appear upon the journal, under sections 20 and 21 of article 4 of the Constitution of 1875, and as discussed in the Buckley Case, 54 Ala. 599, been affirmatively overcome by the recital of the journal that the bill was referred to one committee and reported back by another? We are of the opinion that this entry does not necessarily overcome the presumption or negative the fact, that the bill may have been returned and reassigned and reported back by the committee to which it was finally assigned or referred. We think that the change, as it appears as section 62 of the Constitution of 1901, was made to prevent such a presumption, among others, as brought out in the case of Walker v. Montgomery, 139 Ala. 468, 36 So. 23. We are of the opinion that the act of January, 1901, was not repugnant to sections 20 and 21 of article 4 of the Constitution of 1875, for the reason set forth in the foregoing statement and inquiry.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.
                       Order of Court of Appeals.